Citation Nr: 1126848	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  09-46 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) with depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel



INTRODUCTION

The Veteran served on active duty from April 1996 to April 2000.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the above claim.

The Board observes that, the January 2009 rating decision denied service connection for a back condition and headaches.  The decision also granted service connection for neuralgia of the ilio-inguinal nerve, and a right inguinal hernia, status post-herniorrhaphy, and assigned 10 percent and noncompensable disability ratings, respectively.  In a November 2009 substantive appeal (VA Form 9), the Veteran listed several disabilities, to include back pain and migraines, as well as increased pain in the groin and stomach.  Those issues are referred to the RO for clarification from the Veteran as to whether he is seeking to appeal the denial of entitlement to service connection for a back condition and headaches, and whether he is appealing for higher disability ratings for the service-connected disabilities.  See 38 C.F.R. § 19.26(b).

The issues of entitlement to service connection for a right shoulder condition, impotence, hypertension, neck pain, residuals of a head injury, and a claim for  dental benefits, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board regrets the additional delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claims requires additional development.

The Veteran contends that he developed a psychiatric disorder, to include PTSD, in service.  Specifically, the Veteran has claimed PTSD based on his alleged status as a former prisoner of war (POW), exposure to combat while stationed in Bosnia, being quarantined and hospitalized for an extended period of time due to coming into contact with chemical substances, and being on funeral detail during active duty.   

The Veteran's DD Form 214 reflects his MOS was 5711 NBC (nuclear, biological and chemical) specialist.  He had no Foreign Service.  The Veteran's service treatment records show that in November 1999, he was referred for a mental health evaluation due to symptoms of insomnia and depression.  The clinician noted that the Veteran developed a hernia in April 1997, for which he subsequently underwent two surgical procedures in 1997 and 1999.  The Veteran reported being in extreme pain in his groin area, and expressed frustration with his physical condition following the most recent surgery in January 1999.  He was diagnosed with adjustment disorder with depressed mood, rule out major depressive episode; narcissistic features; and chronic pain in the groin and left leg.  It was noted that the Veteran had been previously prescribed antidepressant medication and he would be restarting said medication.  The Veteran was determined to be psychiatrically fit for duty.  On separation from service in March 2000, he denied nervous trouble, but reported a history of frequent trouble sleeping.  After service, VA treatment records starting in March 2007, show ongoing inpatient and outpatient psychiatric treatment.  Diagnoses include PTSD, bipolar disorder, anxiety disorder, depression, adjustment disorder, panic disorder with agoraphobia, and schizoaffective disorder.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 3.159(c)(4) (2009); Robinette v. Brown, 8 Vet. App. 69 (1995).  Accordingly, the Board finds that a VA examination is necessary in order to fairly decide the claim.  McLendon v. Nicholson, 20 Vet. App. (2006).  This remand will allow service connection for all current psychiatric disorders to be considered.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Finally, the evidence of record shows that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  As the SSA decision and the records upon which that grant of benefits was based are not included in the claims folder and may be relevant to the claim on appeal, those records should be obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  The Board also finds that updated VA medical records should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain the Veteran's treatment records from the Shreveport and Dallas VA treatment facilities, dated since April 2000.

2.  Obtain from SSA a copy of the decision regarding the Veteran's claim for Social Security disability benefits and the medical records relied upon in that decision.

3.  After the above development is completed, schedule a VA psychiatric examination .  The claims folder should be reviewed and that review should be indicated in the examination report.  The rationale for all opinions should be provided.  Specifically, the examiner should provide the following information:

(a) Diagnose all current psychiatric disabilities.  Provide a full multi-axial diagnosis and specifically state whether or not each criterion for a diagnosis of PTSD is met pursuant to DSM-IV and specify upon what stressor the diagnosis is based from the Veteran's service.  If the diagnosis is based on a non-service stressor, the examiner should so state.

(b) For each psychiatric disability diagnosed, the examiner should opine as to whether it is at least as likely as not (50 percent or more probability) that each psychiatric disability, to include PTSD, had its clinical onset during active service or is related to any in-service disease, event, or injury, including treatment for a right inguinal hernia and related surgical procedures.  The examiner is asked to comment on the clinical significance of the in-service November 1999 mental health evaluation report and the Veteran's complains of trouble sleeping on separation examination in March 2000.  The examiner must consider any statements by the Veteran as to continuity of symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

4.  Then, review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examination report.  If the requested report does not include adequate responses to the specific opinion requested, the report must be returned for corrective action.

5.  Finally, readjudicate the issue on appeal.  If the decision remains adverse to the Veteran issue a supplemental statement of the case and allow the applicable time for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

